Case 3:20-cv-01382-MMH-JRK Document 4 Filed 12/10/20 Page 1 of 3 PageID 18




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


  ANNETTE MARTIN,

                Plaintiff,
                                                    Case No. 3:20-cv-1382-J-34JRK
  vs.

  MCCARTHY, BURGESS &
  WOLFF, INC., et al.,

                Defendants.
                                             /

                                            ORDER

         THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

  December 8, 2020, by filing a two-count Class Action Complaint and Demand for Jury Trial

  (Doc. 1; Complaint). Upon review, the Court finds that the Complaint constitutes an

  impermissible “shotgun pleading.” A shotgun complaint contains “multiple counts where

  each count adopts the allegations of all preceding counts, causing each successive count

  to carry all that came before and the last count to be a combination of the entire complaint.”

  See Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321 & n.11 (11th Cir.

  2015) (collecting cases). As a result, “most of the counts . . . contain irrelevant factual

  allegations and legal conclusions.” Strategic Income Fund, L.L.C. v. Spear, Leeds &

  Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002). Consequently, in ruling on the

  sufficiency of a claim, the Court is faced with the onerous task of sifting out irrelevancies in

  order to decide for itself which facts are relevant to a particular cause of action asserted.

  See id. Here, Count II of the Complaint incorporates by reference all allegations of the

  preceding count. See Complaint at 8.
Case 3:20-cv-01382-MMH-JRK Document 4 Filed 12/10/20 Page 2 of 3 PageID 19




          In the Eleventh Circuit, shotgun pleadings of this sort are “altogether unacceptable.”

  Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also Cook v. Randolph

  County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to say about shotgun

  pleadings, none of which is favorable.”) (collecting cases). Indeed, the Eleventh Circuit

  has engaged in a “thirty-year salvo of criticism aimed at shotgun pleadings, and there is no

  ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court

  in Cramer recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

  an intolerable toll on the trial court’s docket, lead to unnecessary and unchanneled

  discovery, and impose unwarranted expense on the litigants, the court and the court’s

  parajudicial personnel and resources.” Cramer, 117 F.3d at 1263. When faced with the

  burden of deciphering a shotgun pleading, it is the trial court’s obligation to strike the

  pleading on its own initiative, and force the plaintiff to replead to the extent possible under

  Rule 11, Federal Rules of Civil Procedure. See id. (admonishing district court for not

  striking shotgun complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10

  (“[W]e have also advised that when a defendant fails to [move for a more definite

  statement], the district court ought to take the initiative to dismiss or strike the shotgun

  pleading and give the plaintiff an opportunity to replead.”).1


  1
    The Court also notes that Plaintiff names fictitious parties, “Does 1-25,” as defendants to this action. See
  Complaint at 1. Plaintiff identifies these Doe Defendants as individuals and businesses “whose identities will
  be disclosed in discovery and should be made parties to this action.” Id. at 3. “As a general matter, fictitious-
  party pleading is not permitted in federal court.” See Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir.
  2010). However, the Eleventh Circuit Court of Appeals does recognize a “limited exception to this rule” where
  “the plaintiff’s description of the defendant is so specific” that the use of the name Doe is “‘at the very worst,
  surplusage.’” Id. (quoting Dean v. Barber, 951 F.2d 1210, 1215-16 (11th Cir. 1992)). Thus, in Dean, the
  Eleventh Circuit found that the exception applied where the pro se plaintiff provided a description of the John
  Doe defendant that “was sufficiently clear to allow service of process” on the correct individual. See Dean,
  951 F.2d at 1216. As such, in her amended complaint, Plaintiff should either omit the Doe Defendants or
  provide additional allegations specifically describing who they are such that they may be identified for service
  of process. See Richardson, 598 F.3d at 738 (finding that a description of the John Doe defendant as a
  guard at the Charlotte Correctional Institute (CCI) was “insufficient to identify the defendant among the many
  guards employed at CCI”).
Case 3:20-cv-01382-MMH-JRK Document 4 Filed 12/10/20 Page 3 of 3 PageID 20




        Accordingly, it is hereby

        ORDERED:

        1.     The Class Action Complaint and Demand for Jury (Doc. 1) is STRICKEN.

        2.     Plaintiff shall file a corrected complaint consistent with the directives of this

               Order on or before December 30, 2020. Failure to do so may result in a

               dismissal of this action.

        3.     Defendants shall respond to the corrected complaint in accordance with the

               requirements of Rule 15 of the Federal Rules of Civil Procedure.

        DONE AND ORDERED at Jacksonville, Florida on December 9, 2020.




  lc28
  Copies to:

  Counsel of Record
  Pro Se Parties
